DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The response, filed 4/21/2022, has been entered and made of record. Claims 1-20 are pending in the application. Claims 9-16 have been withdrawn from consideration.

Claim Interpretation
I. 	35 U.S.C. 112(f): controlling law and USPTO guidance
Generally, claims are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. However, the broadest reasonable interpretation of a claim limitation is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. See, e.g., MPEP 2111.01.
Pursuant to 35 U.S.C. 112(f), “[a]n element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.” As explained in MPEP 2181 I., claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)    	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B)    	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and
(C) 	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Absence of the word “means” (or “step”) in a claim limitation creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). That presumption, however, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. Williamson v. Citrix Online, LLC, 792 F.3d 1339, 1349 (Fed. Cir. 2015).
II. 	The functional limitation, timing control module, of claims 1,19, and 20 does NOT invoke interpretation under 35 U.S.C. 112(f)
Claims 1,19, and 20 recites the limitation, timing control module configured to perform the claimed first light sensing unit, display unit, and shutter control functions. This limitation satisfies prongs A and B above because it recites the generic placeholder/nonce term, module, followed by the transition phrase, configured to, linking the generic placeholder to the first light sensing unit, display unit, and shutter control functions. However, this limitation fails to satisfy prong C because the specification and drawings provide a description and illustration of the timing control module sufficient to inform one of ordinary skill in the art that it denotes structure. Therefore, the timing control module of claims 1,19, and 20 will not be interpreted under 35 U.S.C. 112(f).
Expanding on prong C, the Federal Circuit has established that the “sufficient structure, material or acts” analysis does not focus on the claim language in isolation. Inventio Ag v. Thyssenkrupp Elevator Americas, 649 F.3d 1350, 1356 (Fed. Cir. 2011). Claims are interpreted in light of the written description supporting them, and that is true whether or not the claim construction involves interpreting a "means" clause. Id. In deciding whether the presumption that a claim limitation not reciting the term “means” is not to be interpreted under 35 U.S.C. 112(f) has been rebutted, the focus remains on whether the claim as properly construed recites sufficient structure, material, or acts to entirely perform the recited function. Id. To determine the proper construction of a claim term, we look to the words of the claims themselves, the written description, the prosecution history, and any relevant extrinsic evidence. Id.
Accordingly, MPEP 2181 I. C. states that, “[t]o determine whether a word, term, or phrase coupled with a function denotes structure, examiners should check whether: (1) the specification provides a description sufficient to inform one of ordinary skill in the art that the term denotes structure; (2) general and subject matter specific dictionaries provide evidence that the term has achieved recognition as a noun denoting structure; and (3) the prior art provides evidence that the term has an art-recognized structure to perform the claimed function.” Additionally, a claim limitation denotes sufficient structure for performing its associated function when either the claims, the specification, or the drawings evidence a sufficiently-detailed internal component structure and/or an external connection structure corresponding to the limitation. Id. at 1358-59; Williamson, 792 F.3d at 1350-51.
After reviewing the specification and the drawings, the Examiner submits that the associated description and illustration of the timing control module are sufficient to affirm the presumption that the limitation is not to be treated in accordance with 35 U.S.C. 112(f). Specifically, Fig. 8 illustrates the timing control module as part of a block diagram with connection to the first light sensing unit and the display unit while also receiving a triggering user input. Additionally, on pp. 15-17, paras. [0080] – [0086], the specification provides a detailed description of the operation of the timing control module, including a description of the signals sent and received by the module and how they are used to accomplish the first light sensing unit, display unit, and shutter control functions. Furthermore, the specification lists structural examples that may embody the timing control module. 

Claim Objections
1.	Claims 1 and 12 are objected to because of the following informalities: On lines 11 and 12 and lines 13 and 14, respectively, “one or more than one images” should be “one or more than one image[[s]].” 

2.	Examiner suggestion. One line 13 of claim 1 and claim 15 of claim 12, the Examiner suggests deleting “the images” from the phrase “resume displaying the images.” 





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claims 1-4,7,8,17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Evans V et al. (US # 9,736,383) [hereinafter ‘Evans ‘383’] in view of Evans V et al. (US 2017/0124932) [hereinafter ‘Evans ‘932’]. Note that Evans ‘932 is different from Evans ‘240 used in rejection in the previous Office action. 
As to claim 1, Evans ‘383 teaches a terminal device (Fig. 1, mobile device “100”), comprising: 
a display unit having a display screen, the display unit configured to display images on the display screen (Fig. 1, unnumbered display screen of mobile device “100”; col. 3, lines 19 and 20, …mobile device display…”); 
an outer case configured to receive the display unit (Fig. 1, outer case “140”); 
a first light sensing unit (Fig. 1, camera “150”) integrated with the display unit (col. 3, lines 18-20); and 
a second light sensing unit (Fig. 1, camera “120”) moveably held to a first position inside the outer case responsive to deactivation of the second light sensing unit and moveably held to a second position outside the outer case responsive to activation of the second light sensing unit (col. 3, lines 3-11). 
The claim differs from Evans ‘383 in that it requires (1) that the first light sensing unit be located below the display unit and be configured to sense incident light transmitted through the display screen and (2) that the terminal device includes a timing control module configured to at least control the first light sensing unit to capture one or more than one image[[s]] and to control the display unit to resume displaying the images after the first light sensing unit completes in image capturing. However, in the same field of endeavor, Evans ‘932 discloses a mobile device (Fig. 1A, mobile device “100”) having a camera (Fig. 1A, camera “104”; [0019], lines 2-4) and a display unit (Fig. 1A, display “108”). The camera is positioned below the display unit ([0018], lines 6-10) and is designed to receive and sense light transmitted through the display unit (1) (Fig. 1B; [0056], lines 7-12). Specifically, after receiving an instruction to capture an image, a processor is configured to turn off the display unit to allow light to enter the camera ([0056], lines 7-12). After image capture, the display unit is turned on to continue display (2) ([0056], lines 12-14). In light of the teaching of Evans ‘932, the Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to design camera “150” of Evans ‘383 such that it be located below the mobile device display and sense light transmitted through the display’s screen, as disclosed by Evans ‘932, because this would simplify the design of the display-integrated camera of Evans ‘383 by forming the camera and display layers separately as compared to a more complex design of forming a single layer with both display and image sensing pixels. Also, by turning off the display during image capture, the undetectability of incoming light due to interfering display light is avoided, as Evans ‘932 suggests in para. [0056], lines 1-7. 
	As to claim 2, Evans ‘383, as modified by Evans ‘932, teaches the terminal device according to claim 1, wherein the first light sensing unit is located between the display unit and the outer case or located at a center of the display screen (see Evans ‘932, [0019], lines 12 and 13). 
	As to claim 3, Evans ‘383, as modified by Evans ‘932, teaches the terminal device according to claim 1, wherein the second light sensing unit extends from an edge of the outer case when the second light sensing unit is activated (see Evans ‘383, Fig. 1; col. 3, lines 7-9). 
	As to claim 4, Evans ‘383, as modified by Evans ‘932, teaches the terminal device according to claim 1, wherein the outer case comprises a slot disposed corresponding to the second light sensing unit, and the second light sensing unit extends outside the outer case via the slot (see Evans ‘383, e.g., Figs. 3A and 3B, unnumbered slot accommodating camera “120”). 
	As to claim 7, Evans ‘383, as modified by Evans ‘932, teaches the terminal device according to claim 1, wherein the first light sensing unit and the second light sensing unit offset from each other a distance (see Evans ‘383, Fig. 1). 
	As to claim 8, Evans ‘383, as modified by Evans ‘932, teaches the terminal device according to claim 1, wherein the first light sensing unit and the second light sensing unit are carried by a first front-facing camera and a second front-facing cameras, respectively (see Evans ‘383, Fig. 1, both camera “120” and camera “150” are front facing). 
	As to claims 17 and 18, Evans ‘383, as modified by Evans ‘932, teaches the terminal device according to claim 1. Although not stated expressly in Evans ‘383, the Examiner takes official notice to the use of Bayer RGB color filter arrays in mobile device cameras as well known in the art. One of ordinary skill in the art would have been motivated to include a Bayer RGB color filter array in the either or both of the cameras of Evans ‘383 because a color filter array would allow a user to capture quality, life-like color images. 
The Examiner also submits that, once outfit with a Bayer RGB color filter array, either one of cameras “120” and “150” would act as both a camera and a luminance sensor as a light signal produced through a green (G) color filter unit can act as a proxy for overall scene luminance. Furthermore, the R, G, or B color filter units of the array can be construed as mono-color filter units. 
Because Applicant has not adequately traversed the official notice statement above, the subject matter associated with that statement is now considered admitted prior art. See MPEP 2144.03(c).
	
2.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Evans ‘383 in view of Evans ‘932 and further in view of Huang et al. (US 2020/0213491).
As to claim 5, Evans ‘383, as modified by Evans ‘932, teaches the terminal device according to claim 1. The claim differs from Evans ‘383, as modified by Evans ‘932, in that it requires that the second light sensing unit is rotatably held to a front position as a front-facing camera and is rotatably held to a rear position as a rear-facing camera. 
In the same field of endeavor, Huang et al. discloses a mobile device (mobile terminal of Fig. 1) having a pop-out camera (e.g., Fig. 6, camera “221”; [0025] and [0026]) that may be rotated to act as either a front-facing or rear-facing camera ([0027]). In light of the teaching of Huang et al., the Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to design camera “120” of Evans ‘383 to be rotatable because this would alleviate the need to use multiple apertures and a light guide, thereby resulting for a less complex optical design for the camera.
	


3.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Evans ‘383 in view of Evans ‘932 and further in view of Nakata (US 2013/0083214).
	As to claim 6, Evans ‘383, as modified by Evans ‘932, teaches the terminal device according to claim 1, wherein the second light sensing unit comprises: 
a first aperture (Fig. 3A, first aperture “330”);
a second aperture disposed opposite to the first aperture (Fig. 3B, second aperture “340”); 
a light guide located between the first aperture and the second aperture (Fig. 3A, optical element “300”; col. 3, line 57 – col. 4, line 10); 
an image sensor configured to capture images (Fig. 3A, photosensors “310”); and 
a lens group comprising one or more than one lens, the lens group located between the light guide and the image sensor (Fig. 3A, lens “370”).
The claim differs from Evans ‘383, as modified by Evans ‘932, in that it requires that the apertures include first and second shutters that are inversely operated. In the same field of endeavor, Nakata discloses an electronic device (e.g., Fig. 2A) having an imaging module (Fig. 21, imaging module “400”) capable of capturing images from a front and a back side of the device ([0163], lines 1-3). The imaging module includes first and second shutters at respective front and back light entrances (Fig. 21, shutters “413” and “423”) that are operated one at a time ([0165]). In light of the teaching of Nakata, the Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to supplement the camera of Evans ‘383 with first and second shutters at the first and second apertures that operate one at a time because this would ensure that stray light entering the camera from an unintended direction does not interfere with light captured from an intended direction. 
4.	Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Evans ‘383 in view of Evans ‘932 in view of Gagne-Keats (US 2019/0082519) and further in view of Huang et al. (US 2020/0213491).
As to claim 19, Evans ‘383 teaches a terminal device (Fig. 1, mobile device “100”), comprising: 
a display unit having a display screen, the display unit configured to display images on the display screen (Fig. 1, unnumbered display screen of mobile device “100”; col. 3, lines 19 and 20, …mobile device display…”); 
an outer case configured to receive the display unit (Fig. 1, surrounding walls of mobile device “100”); 
a first front-facing camera (Fig. 1, camera “150”), the first front-facing camera integrated the display unit (col. 3, lines 18-20);
a second front-facing camera (Fig. 1, camera “120”), the second front-facing camera moveably held to a first position inside the outer case responsive to deactivation of the second front-facing camera and moveably held to a second position outside the outer case responsive to activation of the second front-facing camera (col. 3, lines 3-11). 
The claim differs from Evans ‘383 in that it requires (1) that the first front-facing camera be located below the display unit and be configured to sense incident light transmitted through the display screen, (2) that the terminal device includes a timing control module configured to at least control the first front-facing camera to capture one or more than one image[[s]] and to control the display unit to resume displaying the images after the first front-facing unit completes in image capturing, (3) that the first front-facing camera be configured for face unlocking, and (4) that the second front-facing camera be configured for at least one of selfies or video chatting. 
In the same field of endeavor, Evans ‘932 discloses a mobile device (Fig. 1A, mobile device “100”) having a camera (Fig. 1A, camera “104”; [0019], lines 2-4) and a display unit (Fig. 1A, display “108”). The camera is positioned below the display unit ([0018], lines 6-10) and is designed to receive and sense light transmitted through the display unit (1) (Fig. 1B; [0056], lines 7-12). Specifically, after receiving an instruction to capture an image, a processor is configured to turn off the display unit to allow light to enter the camera ([0056], lines 7-12). After image capture, the display unit is turned on to continue display (2) ([0056], lines 12-14). Additionally, Evans ‘932 discloses that the image captured by the camera can be analyzed to recognize a biometric pattern to allow access to mobile device functionality (e.g., Fig. 5, step “512”). In light of the teaching of Evans ‘932, the Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to design camera “150” of Evans ‘383 such that it be located below the mobile device display and sense light transmitted through the display’s screen, as disclosed by Evans ‘932, because this would simplify the design of the display-integrated camera of Evans ‘383 by forming the camera and display layers separately as compared to a more complex design of forming a single layer with both display and image sensing pixels. Also, by turning off the display during image capture, the undetectability of incoming light due to interfering display light is avoided, as Evans ‘932 suggests in para. [0056], lines 1-7. 
(3) Further in the same field of endeavor, Gagne-Keats discloses an under-screen camera that can be used for face authentication to unlock the phone ([0049]). (4) Also, in the same field of endeavor, Huang et al. discloses a mobile device including a front-facing pop-out camera (e.g., Fig. 6, camera “221”; [0025]-[0027]) that may be used for selfie applications ([0004]). In light of the teaching of Gagne-Keats and Huang et al., the Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to design the under-screen camera of Evans ‘383, as modified by Evans ‘932, for face unlocking and to design the pop-out camera of Evans’383, as modified by Evans ‘932, for selfies because face authentication is comparatively less obtrusive and requires less input from the user than fingerprint and password authentication. Furthermore, using the pop-out camera of Evans ‘383 for selfie capture would allow for simultaneous image capture and display, which are  both are needed in selfie applications.  
	
5.	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Evans ‘383 in view of Evans ‘932 in view of Gagne-Keats (US 2019/0082519) in view of Huang et al. (US 2020/0213491) and further in view of Wei (US 2016/0337588).
As to claim 20, the combination of Evans ‘383, Evans ‘932, Gagne-Keats, and Huang et al. produces a mobile device that may use an under-screen camera for face authentication, where when the device display is locked, the under-screen camera is activated by placing the display screen in transparent mode to capture an image of a face. If the face is authenticated, the display screen is unlocked, and the display is then placed in opaque mode for displaying an image (see Gagne-Keats, e.g., [0049]; see Evans ‘932, [0056], lines 7-14). The combination also results in the mobile device having a pop-out camera that may be used for selfie applications (see Huang et al., [0004]). Huang et al. discloses that the camera pops out when ready for image capture and retracts after image capture is complete (see Huang et al., [0025] and [0026]). Only, Huang et al. and the combination do not specifically include a step of determining whether a selfie mode is triggered. Rather, Huang et al. simply suggests that a front-facing pop-out camera is applicable to selfie image capture.
However, in the same field of endeavor, Wei discloses a mobile device having a front-facing and a rear-facing camera ([0047]). If a measured distance between the user and the device is greater than a threshold (Fig. 1, step “102”), the device determines that the user is attempting self-photography ([0073]). Then, the device turns on the front-facing camera to capture an image of the user (e.g., [0060], lines 7-10). In light of the teaching of Wei, the Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to, after authenticating a user’s face and unlocking the device display as disclosed by Gagne-Keats, to detect a distance between a user and the device, activate the pop-out camera for front-facing image capture when the user is at a distance greater than a threshold, and deactivate the pop-out camera after image capture as disclosed by Huang et al. because this functionality would alleviate the need for the user to manually select a selfie mode or normal photography mode, thereby increasing the device’s versatility (see, e.g., Wei, [0030]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J DANIELS whose telephone number is (571)272-7362. The examiner can normally be reached M-F 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTHONY J DANIELS/Primary Examiner, Art Unit 2696                                                                                                                                                                                                        
8/3/2022